Citation Nr: 0827542	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than July 7, 2005 
for the grant of a total disability rating based on 
individual unemployability (TDIU), to include whether there 
was clear and unmistakable error (CUE) in a February 8, 1965 
determination of the rating board.

(The issue of whether a June 29, 1960 decision of the Board 
of Veterans' Appeals (Board), which denied an increased 
rating for anxiety reaction with tinnitus aurium, should be 
revised or reversed on the basis of CUE, is addressed in a 
separate Board decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Boise, Idaho.

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  On March 22, 1960, an informal claim for TDIU benefits 
was received.

2.  The March 22, 1960 informal claim for TDIU is considered 
to be adjudicated and denied in a final February 1965 rating 
determination.  

3.  The February 1965 rating determination was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.

4.  There is no formal or informal claim between the February 
1965 final rating determination and July 7, 2005 
correspondence from the veteran.

5.  July 7, 2005 correspondence constitutes a claim of TDIU.

6.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to July 7, 2005.

7.  There is no evidence on file showing that that between 
the February 1965 final rating determination and the July 7, 
2005 TDIU claim that the veteran's service-connected 
disabilities combined to preclude employment.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the February 
1965 rating determination on the basis of CUE have not been 
met.  38 C.F.R. § 3.105 (2007).

2.  The legal criteria have not been met for an effective 
date prior to July 7, 2005, for TDIU.  38 U.S.C.A. § 5110 
(West. 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2007 pertaining to the issue of an 
earlier effective date fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes that the matter of CUE in a February 1965 
rating decision does not require VCAA notification.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the June 19, 1969 Board 
decision on appeal.


Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

Thus, the type of claim that is at issue here qualifies as a 
claim for increased disability compensation.  Therefore, this 
claim is subject to the more specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Thus, if a claim is received after the treatment, but the 
treatment occurred within the prior one year period and 
showed an increase in disability, then the effective date 
will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact 
that must be found, in order for entitlement to an increase 
in disability compensation to arise, is that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

The law provides that a TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
If there is only one such service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more service-connected disabilities, at least one must be 
rated at 40 percent or more with a combined rating of 70 
percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

On July 7, 2005, correspondence was received from the veteran 
in which he stated that he wanted an increased rating for his 
service-connected psychiatric disability.  The veteran also 
indicated that he was unemployable.  An October 2005 VA 
examination report established that the veteran was 
unemployable.  It was essentially indicated that the veteran 
had been unemployable since the mid 1960's.  

In an October 2005 rating decision, entitlement to TDIU was 
denied.  The veteran appealed that decision.  On November 15, 
2005, a VA Form 21-8940, was received, again claiming TDIU 
was warranted.  In October 2005, the RO again denied 
entitlement to TDIU.  The veteran continued his appeal.  In a 
February 2006 rating decision, entitlement to TDIU was 
granted effective July 7, 2005, the date of the current claim 
for TDIU.  The veteran appealed the assigned effective date.  

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

In this case, the February 2006 rating decision increased the 
disability rating for the veteran's service-connected anxiety 
reaction to 70 percent effective July 7, 2005.  Prior to that 
time, the veteran did not meet the schedular criteria for 
TDIU.  As such, TDIU was not warranted on a schedular basis 
prior to July 7, 2005.  

With regard to whether the TDIU was warranted on an 
extraschedular basis, the VA examination indicated that 
unemployability preceded the date of claim.  The date of 
claim is therefore the later of the two dates between date of 
entitlement and date of claim.  Although the pertinent law 
and regulations permit VA to assign an effective date of one 
year prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred, 
there are no medical records or lay evidence regarding the 
veteran's psychiatric disability or unemployability status 
dated within that one year period.  Thus, it was not 
"factually ascertainable" during the one year period 
preceding July 7, 2005 on an extraschedular basis, either.  

The Board must also consider whether there was a claim 
pending for TDIU prior to July 7, 2005 on the basis that the 
veteran's service-connected psychiatric disability precluded 
employment, on an extraschedular basis as the schedular 
criteria, as noted, were not met prior to July 7, 2005.  .

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The veteran contends that there was a claim pending for TDIU.  
The Board notes that March 22, 1960 correspondence from the 
veteran asserted that he was precluded from working.  In a 
separately docketed and adjudicated decision by the Board, 
the Board determined that a June 29, 1960 decision of the 
Board which denied an increased rating for anxiety reaction 
with tinnitus aurium did not contain CUE.  That decision did 
not render a decision on TDIU as it was not under appeal.  A 
later February 1965 rating decision denied an increased 
rating for anxiety reaction with tinnitus aurium, but did not 
specifically address TDIU.  

The March 22, 1960 correspondence was the earliest 
correspondence regarding TDIU.  Thus, the Board must consider 
if that was a claim for TDIU and if so, if it has remained 
pending.  With regard to that matter, a historical review is 
necessary.  

Historically, an April 1946 rating decision was granted 
service connection for psychoneurosis, anxiety, with 
disturbance of ear function, now diagnosed as psychoneurosis, 
anxiety hysteria, childhood origin, aggravated in combat.  A 
50 percent rating was assigned effective June 26, 1945 to 
July 22, 1946, and a 30 percent rating was assigned from July 
23, 1946.  Thereafter, the disability rating was subsequently 
reduced to 10 percent from October 10, 1948 to August 12, 
1957, and to non-compensable from August 13, 1957.  

In December 1959, the veteran was hospitalized.  It was noted 
that the veteran was an electrician, but had been unemployed 
for the past 4 months.  His last job only lasted 3 days.  He 
felt uncomfortable on the job and did not associate with 
others at lunch.  He was terminated after he refused to work 
on a Saturday.  It was noted that the veteran had held 12-14 
jobs in the last year.   When the veteran was discharged from 
this hospitalization, it was noted that he was seeking work 
and was hopeful of finding a job soon.  The diagnosis was 
anxiety reaction with phobic and depressive features, 
chronic, severe, treated, improved.  It was noted that his 
disorder was manifested by anxiety, tremor, desire to run and 
hide, trouble holding jobs, insomnia.  The external 
precipitating stress was unknown.  It was noted that the 
veteran had a very traumatic family background.  His 
estimated resultant incapacity was moderate impairment.  

In a February 1960 rating decision, the veteran's disability 
rating was increased to 30 percent effective December 4, 1959 
(the initial date of VA hospitalization) and the veteran's 
disability was recharacterized as anxiety reaction with 
phobic and depressive features with tinnitus.  The veteran 
appealed that decision to the Board.  On his VA form 1-9, 
received in March 22, 1960, as referred to above, he stated 
that his psychiatric disability was "precluding me from 
following any gainful occupation."

In a June 29, 1969 decision, the Board denied an increased 
rating.  As noted, as set forth in a separate Board decision, 
there was no CUE in the June 29, 1969 Board decision.  Thus, 
that Board decision is final as to the increased rating issue 
before it.

However, the VA Form 1-9 may be construed as a claim for a 
TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) held that once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
However, the Court of Appeals for the Federal Circuit 
clarified Roberson, stating that if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.

In a February 8, 1965 rating decision, an increased rating 
was denied.  This decision was based primarily on a January 
1965 VA examination.  At that time, the veteran reported that 
he had been unable to work and had been receiving VA 
psychiatric treatment, although he was not taking any 
medication.  The veteran described being tense and uneasy 
around others on the job.  He would become panicky and scared 
and would quit the job.  He related that he had not been 
employed since 1962.  His wife worked and he stayed home to 
care for the house and children.  Neurological examination 
revealed that the veteran had a moderately severe tension and 
vasomotor instability during the examination.  The palms of 
his hands were moist and he manifested a digital tremor of 
his outstretched fingers.  There was no gross deformity or 
muscular atrophy.  Posture and gait were normal.  There were 
no other neurological deficits.  Mental status examination 
revealed that the veteran presented an average appearance.  
He was accessible and cooperated fairly well.  His affect 
revealed a somewhat tense, quiet, defensive individual  who 
was careful and guarded in what he had to say.  Affective 
responses were of a labile character and considerable anxiety 
was evident.  Content of thought revealed an anxious, 
preoccupied, introspective individual with considerable 
repressed hostility.  Th veteran was quite passive and 
dependent in his attitude.  He avoided taking any 
responsibility for expressing his feelings or ideas.  He 
readily explained that various things were his wife's ideas 
or others' ideas.  The veteran was quite guarded in relation 
to his passive-dependent position.  He commented that his 
interpersonal relationships were difficult and he still got 
rather scared and panicky when he was around too many people.  
He had some ideas of reference and had a concern about what 
others were thinking of him.  Some of what the veteran had to 
say seemed to be a possible repetition of what he had 
discussed in his therapy in the Mental Hygiene Unit.  No 
delusions or hallucinations could be elicited.  However, the 
veteran gave the impression that he had a latent potential 
for the development of such trends.  Sensorium was intact 
except for some confusion.  From some of the things that the 
veteran brought out during the examination, it was obvious 
that he was quite dependent on his therapy even though it was 
hard for him to comment about its value.  He actually avoided 
talking about its value and could only say that he was hoping 
to obtain certain things from treatment, but had not 
accomplished them as of yet.  The description of the external 
precipitating stress, the predisposing factors, and the 
adjective description of the estimated resultant incapacity 
recorded in this examination were for a fuller psychiatric 
study and treatment purposes.  They were not determinative as 
a basis for compensation or pension purposes.  The 
adjudicating agencies were responsible for the evaluation of 
all evidence available in determining entitlement to 
compensation or pension.  The diagnosis was anxiety reaction 
with phobic features, chronic, moderately severe.  

Although TDIU was not specifically addressed in the February 
1965 determination, any TDIU claim pending at that time is 
deemed denied per DeShotel.  The veteran did not appeal that 
February 1965 determination and it is therefore is final.  
See 38 U.S.C.A. § 7105.  Thus, although the March 22, 1960 
correspondence was a claim for TDIU, that claim did not 
remain pending and was deemed denied.  

However, the veteran claims that there was CUE in the 
February 1965 decision.  

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. 

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

With regard to whether a rating in excess of 30 percent 
should have been assigned, law and regulations applicable to 
the veteran's psychiatric evaluation under Diagnostic Code 
9407.  This diagnostic code provided 30 percent rating for 
definite impairment.  See 38 C.F.R. § 38 C.F.R. § 4.132, 
Diagnostic Code 9407 (1964-1965).

The veteran essentially contends that his psychiatric 
impairment was worse than represented by the 30 percent 
rating and that the evidence established that this was the 
case due to his serious emotional problems, behavior issues, 
depression, and inability to function socially or 
industrially.  The Board notes; however, that the veteran's 
arguments focus on how the evidence was weighed by the 
adjudicators.  This type of argument is not CUE.  See Cook.  
The veteran also asserts that additional evidence would have 
shown his proper level of severity.  He contends that the 
record was not properly developed.  For example, his Social 
Security statement, his Certificate of Social Insurance 
Award, a statement from his wife, and medical records, were 
not obtained.  However, a failure in the duty to assist does 
not establish CUE.  An alleged failure in the duty to assist 
by the RO may never form the basis of a valid claim of CUE, 
because it essentially is based upon evidence that was not of 
record at the time of the earlier rating decision.  See 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

The record contained a current comprehensive VA psychiatric 
evaluation.  While the Board may not feel that the RO 
properly weighed the findings in that report or should have 
obtained additional evidence, those arguments are not CUE.  
An asserted failure to evaluate and interpret correctly the 
evidence is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 54 
(1996).  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the February 1965 decision 
which denied an increased rating for psychiatric disability.  

The veteran also contends that error was made when the 
veteran was not separately evaluated for his psychiatric 
disorder and his tinnitus.  The Board notes that the RO 
initially rated the veteran's tinnitus as part and parcel of 
his psychiatric disorder in a June 1957 rating decision.  The 
RO added tinnitus as part of the veteran's psychiatric 
disorder based on a March 1957 evaluation which noted ear 
problems in conjunction with his psychiatric complaints and 
manifestations.  In 1960, the Board also rated them as part 
of the same underlying disease process.  In February 1965, 
the RO apparently did the same.  However, in view of the 
pertinent rating criteria, the Board cannot conclude that 
that it was clearly and unmistakably erroneous for the RO to 
have included tinnitus as part of the veteran's psychiatric 
evaluation instead of separately evaluating each disability.  

In the rating schedule in effect, it was provided that when 
there were two diagnoses covering the organic and psychiatric 
aspects of a single disability entity, only one percentage 
rating evaluation was to be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  Further, the diagnostic code 
for tinnitus, Diagnostic Code 6260 for tinnitus provided a 
referral to Diagnostic Codes 8045 and 8046 for tinnitus 
associated with brain disease due to trauma.  The veteran did 
not have any such brain or head trauma.  

Thus, there was a basis for including tinnitus as part of the 
psychiatric disorder and there was no basis for a separate 
rating as there was no brain or head trauma.  

The veteran has contended that the provisions concerning TDIU 
were not applied.  Clearly, TDIU was not specifically 
adjudicated.  Thus, the veteran is correct in stating that 
there was no application of TDIU regulations.  Thus, the 
Board must determine if the failure to apply TDIU regulations 
is CUE as the result would have been manifestly different but 
for the failure to apply these regulations.  

A means by which to establish CUE is to demonstrate that the 
adjudicator incorrectly applied the statutory or regulatory 
provisions extant at the time.  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  In 
essence, then, in order for the veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to TDIU.

In effect at that time, 38 C.F.R. § 3.340 provided that total 
disability would be considered to exist when there was 
present any impairment of mind or body which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings would not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (1964-1965).

Clearly, TDIU was not considered.  However, the RO's mere 
failure to consider an issue is not, by itself, CUE; the 
entire CUE analysis, including whether, but for the error, 
the outcome would have manifestly been changed at the time of 
the decision, must still be undertaken.

At the time of the 1965 decision, the veteran did not meet 
the schedular requirements of 38 C.F.R. § 4.16 (1964-1965).  
As noted, there was no CUE in the denial of a rating in 
excess of 30 percent for the psychiatric disorder.  At this 
point in time, 38 C.F.R. § 4.16(b) was not in effect.  

Further, although there was evidence of record that the 
veteran was totally unemployable due to his service-connected 
psychiatric disorder, the record at the time of the February 
1965 decision contained contradictory evidence regarding 
whether the veteran's psychiatric disability was productive 
of total impairment.  When the veteran left psychiatric 
hospitalization in December 1959, his condition had improved 
and he was seeking employment.  When he was examined in 
January 1965, he stated that he was not employed and that he 
was staying home and caring for the house and children while 
his wife worked.  The veteran was essentially cognitively 
intact and was not manifesting any psychotic symptoms.  The 
examiner did not opine that the veteran was unemployable, 
incapable of employment, or totally impaired industrially.  
The examiner did not state nor did the record show that it 
was impossible for the veteran to follow a substantially 
gainful occupation.  

Thus, reasonable minds could conclude that TDIU was not 
warranted.  The pertinent evidence of record was not ignored.  
The VA examination report does not undeniably support his 
claim his claim for TDIU.  Again, the veteran's arguments 
that this examination report showed that he was unemployable 
goes to arguments of how facts may be weighed and evaluated.  
The veteran was in fact unemployed, but his capacity to be 
employed was not an undebatable point based on that 
examination report or the earlier evidence of record.  

The Board also points out that the mere failure to cite and 
discuss a regulation is not CUE.  For this reason, the Board 
finds that this alleged error regarding TDIU regulations in 
the February 1965 decision was not CUE as the evidence does 
not demonstrate that, had the error not been made, the 
outcome of the decision would have been manifestly changed.  

Thus, it is not "undebatable" that TDIU would have been 
granted based on the 30 percent disabling psychiatric 
impairment alone.  

In the absence of the kind of error of fact or law which 
would compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the February 1965 RO 
determination.

As such, the February 1965 rating determination is final as 
to the denial of an increased rating for anxiety reaction 
with tinnitus and also as to the raised TDIU issue, per 
DeShotel.  

Following that rating determination, there is no medical or 
lay evidence of record pertaining to a TDIU claim until the 
July 7, 2005 claim was received.  The only correspondence of 
record pertains to a separate claim for tinnitus, hearing 
loss, and an eye disability which was received in November 
2003.  In January 2004 correspondence, the veteran again 
discussed these claims, but did not mention his employment 
status.  He did not exhibit any intent to seek TDIU.  
Likewise, an April 2004 VA examination report did not comment 
on the veteran's employment status nor did the veteran report 
his employment status.  Only the veteran's ears and hearing 
ability were addressed.  In June 2004, the veteran requested 
copies of his service treatment records and his claims file 
which were thereafter provided to him.  He did not make any 
other request or claim at that time.  The next correspondence 
was the July 7, 2005 claim for an increase and TDIU.  

Thus, following the final February 1965 rating determination, 
there is no evidence on file showing that that the veteran's 
service-connected disabilities combined to preclude 
employment prior to the July 7, 2005 assigned effective date.  
The evidence during that time frame did not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.; that there was impairment which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  There is no competent 
evidence showing that the veteran was unable to obtain and 
retain substantially gainful occupation (due to his then 
service-connected disabilities) during the period between the 
February 1965 rating decision and the July 7, 2005 claim as 
there was no evidence, lay or medical, pertaining to that 
matter.

For the foregoing reasons, the Board finds that the February 
1965 rating decision is valid and remains final.  38 U.S.C.A. 
§ 7105.  This being the case and since there is no pertinent 
evidence dated between that final decision and the July 7, 
2004 claim of TDIU which could constitute informal or formal 
claims for TDIU, the earliest possible effective date 
permitted for TDIU is July 7, 2005, the date of claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date earlier than July 7, 2005 
for the grant TDIU is denied.



____________________________________________
JOHN KITLAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


